                                                                                                                                   
Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

AGREEMENT by and between Parkway Properties, Inc., a Maryland corporation (the
"Company"), with offices at One Jackson Place, Suite 1000, 188 East Capitol
Street, Jackson, Mississippi 39201-2195, and ___________ (the "Executive"), an
individual residing at _________________, dated as of __________.

WHEREAS, the Company recognizes that the current business environment makes it
difficult to attract and retain highly qualified executives unless a certain
degree of security can be offered to such individuals against organizational and
personnel changes which frequently follow changes in control of a corporation;
and

WHEREAS, even rumors of acquisitions or mergers may cause executives to consider
major career changes in an effort to assure financial security for themselves
and their families; and

WHEREAS, the Company desires to assure fair treatment of its executives in the
event of a Change in Control (as defined below) and to allow them to make
critical career decisions without undue time pressure and financial uncertainty,
thereby increasing their willingness to remain with the Company notwithstanding
the outcome of a possible Change in Control transaction; and

WHEREAS, the Company recognizes that its executives will be involved in
evaluating or negotiating any offers, proposals or other transactions which
could result in Changes in Control of the Company and believes that it is in the
best interest of the Company and its stockholders for such executives to be in a
position, free from personal financial and employment considerations, to be able
to assess objectively and pursue aggressively the interests of the Company's
stockholders in making these evaluations and carrying on such negotiations; and

WHEREAS, the Board of Directors (the "Board") of the Company believes it is
essential to provide the Executive with compensation arrangements upon a Change
in Control which provide the Executive with individual financial security and
which are competitive with those of other corporations, and in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

NOW THEREFORE, the parties, for good and valuable consideration and intending to
be legally bound, agree as follows:

1.                  Operation and Term of Agreement.  This Agreement shall be
effective immediately upon its execution.  This Agreement may be terminated by
the Company upon 24 months' advance written notice to the Executive; provided,
however, that after a Change in Control of the Company during the term of this
Agreement, this Agreement shall remain in effect until all of the obligations of
the parties under the Agreement are satisfied and the Protection Period has
expired.  Prior to a Change in Control this Agreement shall immediately
terminate upon termination of the Executive's employment or upon the Executive's
ceasing to be an elected officer of the Company.

2.                  Certain Definitions.  For purposes of this Agreement, the
following words and phrases shall have the following meanings:

(a)                "Cause" shall mean (i) the continued failure by the Executive
to perform his material responsibilities and duties toward the Company (other
than any such failure resulting from the Executive's incapacity due to physical
or mental illness), (ii) the engaging by the Executive in willful or reckless
conduct that is demonstrably injurious to the Company monetarily or otherwise,
(iii) the conviction of the Executive of a felony, or (iv) the commission or
omission of any act by the Executive that is materially inimical to the best
interests of the Company and that constitutes on the part of the Executive
common law fraud or malfeasance, misfeasance, or nonfeasance of duty; provided,
however, that "cause" shall not include the Executive's lack of professional
qualifications.  For purposes of this Agreement, an act, or failure to act, on
the Executive's part shall be considered "willful" or "reckless" only if done,
or omitted, by him not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company.  The Executive's
employment shall not be deemed to have been terminated for "cause" unless the
Company shall have given or delivered to the Executive (A) reasonable notice
setting forth the reasons for the Company's intention to terminate the
Executive's employment for "cause," (B) a reasonable opportunity, at any time
during the 30-day period after the Executive's receipt of such notice, for the
Executive, together with his counsel, to be heard before the Board, and (C) a
Notice of Termination (as defined in Section 10 below) stating that, in the good
faith opinion of not less than a majority of the entire membership of the Board,
the Executive was guilty of the conduct set forth in clauses (i), (ii), (iii) or
(iv) of the first sentence of this Section 2(a).

(b)               "Change in Control" shall mean a change in control of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities and Exchange Act of 1934, as
amended (the "Exchange Act"), whether or not the Company is then subject to such
reporting requirements; provided that, without limitation, such a Change in
Control shall be deemed to have occurred if (a) any "person" (as such term is
used in section 13(d) and 14(d) of the Exchange Act) is or becomes "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30 percent or more of the
combined voting power of the Company's then outstanding securities; or (B)
during any period of two consecutive years, the following persons (the
"Continuing Directors") cease for any reason to constitute a majority of the
Board:  individuals who at the beginning of such period constitute the Board and
new Directors each of whose election to the Board or nomination for election to
the Board by the Company's security holders was approved by a vote of at least
two-thirds of the Directors then still in office who either were Directors at
the beginning of the period or whose election or nomination for election was
previously so approved; or (C) the security holders of the Company approve a
merger or consolidation of the Company with any other corporation, other than
(i) a merger or consolidation that would result in the voting securities of the
Company outstanding immediately before the merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or of such surviving entity outstanding immediately
after such merger or consolidation or (ii) a merger of consolidation that is
approved by a Board having a majority of its members persons who are Continuing
Directors, of which Continuing Directors not less than two-thirds have approved
the merger or consolidation; or (D) the security holders of the Company approve
a plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets.

(c)                "Code" shall mean the Internal Revenue Code of 1986, as
amended.

(d)               "Disability," for purposes of this Agreement, shall mean total
disability as defined in any long-term disability plan sponsored by the Company
in which the Executive participates, or, if there is no such plan or it does not
define such term, then it shall mean the physical or mental incapacity of the
Executive that prevents him from substantially performing the duties of the
office or position to which he was elected or appointed by the Board for a
period of at least 180 days and the incapacity is expected to be permanent and
continuous through the Executive's 65th birthday.

(e)                The "Change in Control Date" shall be any date during the
term of this Agreement on which a Change in Control occurs.  Anything in this
Agreement to the contrary notwithstanding, if the Executive's employment or
status as an elected officer with the Company is terminated within six months
before the date on which a Change in Control occurs, and it is reasonably
demonstrated that such termination (i) was at the request of a third party who
has taken steps reasonably calculated or intended to effect a Change in Control
or (ii) otherwise arose in connection with or anticipation of a Change in
Control, then for all purposes of this Agreement the "Change in Control Date"
shall mean the date immediately before the date of such termination.

(f)                 "Good Reason" means:

        (i)          the assignment to the Executive within the Protection
Period of any duties inconsistent in any respect with the Executive's position
(including status, offices, titles and reporting requirements, authority, duties
or responsibilities), or any other action that results in a diminution in such
position, authority, duties, or responsibilities excluding for this purpose an
isolated, insubstantial, and inadvertent action not taken in bad faith and that
is remedied by the Company promptly after receipt of notice given by the
Executive;

(ii)                a reduction by the Company in the Executive's base salary in
effect immediately before the beginning of the Protection Period or as increased
from time to time after the beginning of the Protection Period;

(iii)               a failure by the Company to maintain plans providing
benefits at least as beneficial as those provided by any benefit or compensation
plan (including, without limitation, any incentive compensation plan, bonus plan
or program, retirement, pension or savings plan, life insurance plan, health and
dental plan or disability plan) in which the Executive is participating
immediately before the beginning of the Protection Period, or any action taken
by the Company that would adversely affect the Executive's participation in or
reduce the Executive's opportunity to benefit under any of such plans or deprive
the Executive of any material fringe benefit enjoyed by him immediately before
the beginning of the Protection Period; provided, however, that a reduction in
benefits under the Company's tax-qualified retirement, pension, or savings plans
or its life insurance plan, health and dental plan, disability plans or other
insurance plans, which reduction applies generally to participants in the plans
and has a de minimis effect on the Executive shall not constitute "Good Reason"
for termination by the Executive;

(iv)              the Company's requiring the Executive, without the Executive's
written consent, to be based at any office or location in excess of 50 miles
from his office location immediately before the beginning of the Protection
Period, except for travel reasonably required in the performance of the
Executive's responsibilities;

(v)                any purported termination by the Company of the Executive's
employment for Cause otherwise than as referred to in Section 10 of this
Agreement; or

(vi)              any failure by the Company to obtain the assumption of the
obligations contained in this Agreement by any successor as contemplated in
Section 9(c) of this Agreement.

(g)                "Parent" means any entity that directly or indirectly through
one or more other entities owns or controls more than 50 percent of the voting
stock or common stock of the Company.

(h)                "Protection Period" means the period beginning on the Change
in Control Date and ending on the last day of the 30th calendar month following
the Change in Control Date.

(i)                  "Subsidiary" means a company 50 percent or more of the
voting securities of which are owned, directly or indirectly, by the Company.

3.                  Benefits Upon Termination Within a Protection Period.  If,
during a Protection Period, the Executive's employment is terminated by the
Company other than for Cause or Disability or other than as a result of the
Executive's death or if the Executive terminates his employment for Good Reason,
the Company shall, subject to Section 7, pay to the Executive in a lump sum in
cash within 10 days after the date of termination the aggregate of the following
amounts:

(a)                The Executive's full base salary and vacation pay (for
vacation not taken) accrued but unpaid through the date of termination at the
rate in effect at the time of the termination; and

(b)               A lump sum severance payment in an amount equal to 2.5 times
the Executive's "Annual Compensation."  For purposes of this Agreement, "Annual
Compensation" shall be an amount equal to the average for the three year period
ending on the December 31 prior to the Change in Control Date of (i) the
Executive's annual base salary from the Company and its Subsidiaries plus (ii)
the amount of bonus accrued by the Company for the Executive; and

(c)                Within 30 days of the date of termination, upon surrender by
the Executive of his outstanding options to purchase common shares of the
Company ("Common Shares") granted to the Executive by the Company (the
"Outstanding Options") and any stock appreciation rights ("SARs"), an amount in
respect of each Outstanding Option and SAR (whether vested or not) equal to the
difference between the exercise price of such Outstanding Options and SARs and
the higher of (x) the fair market value of the Common Shares at the time of such
termination (but not less than the closing price for the Common Shares on the
New York Stock Exchange, or such other national stock exchange on which such
shares may be listed, on the last trading day such shares traded prior to the
date of termination), and (y) the highest price paid for Common Shares or, in
the cases of securities convertible into Common Shares or carrying a right to
acquire Common Shares, the highest effective price (based on the prices paid for
such securities) at which such securities are convertible into Common Shares or
at which Common Shares may be acquired, by any person or group whose acquisition
of voting securities has resulted in a Change in Control of the Company;
provided, however, that this Section 3(c) shall not apply to the surrender of
any Outstanding Option that is an incentive stock option (within the meaning of
section 422 of the Code).

4.                  Executive's Right to Leave Employment.  At any time during
the six month period following a Change in Control Date, the Executive shall
have the right to terminate the Executive's employment with the Company at the
Executive's sole discretion (the "Executive Termination Right").  In the event
the Executive exercises the Executive Termination Right, the Company shall pay
the Executive in a lump sum in cash within 10 days after the date of termination
the aggregate of the following amounts:

(a)                The amounts set forth in Sections 3(a) and 3(c); and

(b)               1.25 times the Executive's Annual Compensation.

5.                  Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit the Executive's continuing or future participation in any
benefit, bonus, incentive, or other plans, practices, policies, or programs
provided by the Company or any of its Subsidiaries and for which the Executive
may qualify, nor shall anything in this Agreement limit or otherwise affect such
rights as the Executive may have under any stock option or other agreements with
the Company or any of its Subsidiaries.  Amounts that are vested benefits or
that the Executive is otherwise entitled to receive under any plan, practice,
policy, or program of the Company or any of its Subsidiaries at or subsequent to
the date of termination shall be payable in accordance with such plan, practice,
policy, or program; provided, however, that the Executive shall not be entitled
to severance pay, or benefits similar to severance pay, under any plan,
practice, policy, or program generally applicable to employees of the Company or
any of its Subsidiaries.

6.                  Full Settlement; No Obligation to Seek Other Employment;
Legal Expenses.  The Company's obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations under this Agreement
shall not be affected by any set-off, counterclaim, recoupment, defense, or
other claim, right, or action that the Company may have against the Executive or
others.  The Executive shall not be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement.  The Company agrees to pay, upon
written demand by the Executive, all legal fees and expenses the Executive may
reasonably incur as a result of any dispute or contest (regardless of outcome)
by or with the Company or others regarding the validity or enforceability of, or
liability under, any provision of this Agreement.  In any such action brought by
the Executive for damages or to enforce any provisions of this Agreement, he
shall be entitled to seek both legal and equitable relief and remedies,
including, without limitation, specific performance of the Company's obligations
under this Agreement, in his sole discretion.

7.                  Cut Back in Benefits.  Notwithstanding any other provision
of this Agreement, the cash lump sum payment and other benefits otherwise to be
provided pursuant to Sections 3 and 4 of this Agreement (the "Severance
Benefit") shall be reduced as described below if the Net After-Tax Benefit (as
defined below) the Executive would realize would be greater with the reduction
than without the reduction.  The Net After-Tax Benefit is the sum of the
parachute payments (within the meaning of section 280G of the Code) payable to
the Executive under this Agreement and all other plans, practices, policies, or
programs of the Company, reduced by the federal, state, and local income taxes
payable with respect to the parachute payments and any excise tax imposed on the
Executive with respect to the parachute payments under section 4999 of the
Code.  If the Net After-Tax Benefit would be greater with the reduction, then
the Severance Benefit shall be reduced, but only to the extent required to avoid
the imposition on the Executive of any excise tax under section 4999 of the
Code.  Tax counsel designated in the manner described below shall make all
determinations required for the purposes of this Section 7, including the
determination of which payments or benefits are parachute payments, the value of
the parachute payments, the amount of Net After-Tax Benefit realizable with and
without a reduction, and the amount of the reduction required to avoid the
excise tax.  All determinations shall be made in accordance with sections 280G
and 4999 and other relevant provisions of the Code.  Tax counsel shall be
designated as follows:  the Executive and the Company shall each designate a
party to serve as co-tax counsel.  The co-tax counsel shall endeavor to agree
upon the determinations required for the purposes of this Section 7, but if they
have not done so by the end of the tenth business day following the change in
control, the accounting firm that was the independent auditor of the Company
immediately before the change in control shall designate a third party to serve
as successor tax counsel, and all of its determinations shall prevail. The
Company shall determine which  elements of the Severance Benefit shall be
reduced, if necessary to conform to the provisions of this Section.  The Company
shall be responsible for payment of the fees charged by all parties serving as
tax counsel (whether as co-tax counsel or otherwise) and by the accounting firm
for services rendered in connection with this Section.

8.                  Confidential Information.  The Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge, or data relating to the Company or any of its
Subsidiaries, and their respective businesses, obtained by the Executive during
the Executive's employment by the Company or any of its Subsidiaries and that
has not become public knowledge (other than by acts of the Executive or his
representatives in violation of this Agreement).  After the date of termination
of the Executive's employment with the Company, the Executive shall not, without
the prior written consent of the Company, communicate or divulge any such
information, knowledge, or data to anyone other than the Company and those
designated by it.  In no event shall an asserted violation of the provisions of
this Section 8 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

9.                  Successors.

(a)                This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives or successor(s) in interest.  The Executive may designate a
successor (or successors) in interest to receive any and all amounts due the
Executive in accordance with this Agreement should the Executive be deceased at
any time of payment.  Such designation of successor(s) in interest shall be made
in writing and signed by the Executive, and delivered to the Company pursuant to
Section 13(b).  This Section 9(a) shall not supersede any designation of
beneficiary or successor in interest made by the Executive, or separately
covered, under any other plan, practice, policy, or program of the Company.

(b)               This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

(c)                The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company and any Parent of the
Company or any successor and without regard to the form of transaction utilized
to acquire the business or assets of the Company, to assume expressly and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or parentage had
taken place.  As used in this Agreement, "Company" shall mean the Company as
defined above and any successor to its business or assets as aforesaid (and any
Parent of the Company or any successor) that is required by this clause to
assume and agree to perform this Agreement or which otherwise assumes and agrees
to perform this Agreement.

10.              Notice of Termination.  Any termination of the Executive's
employment by the Company for Cause or by the Executive for Good Reason shall be
communicated by Notice of Termination to the other party given in accordance
with Section 13(b) of this Agreement.  For purposes of this Agreement, a "Notice
of Termination" means a written notice that (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated, and
(iii) if the date of termination is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than 15
days after the giving of such notice).  The failure by the Executive to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason shall not waive any right of the Executive under this
Agreement or preclude the Executive from asserting such fact or circumstance in
enforcing his rights.

11.              Requirements and Benefits if Executive Is Employee of
Subsidiary of Company.  If the Executive is an employee of any Subsidiary of the
Company, he shall be entitled to all of the rights and benefits of this
Agreement as though he were an employee of the Company and the term "Company"
shall be deemed to include the Subsidiary by whom the Executive is employed. 
The Company guarantees the performance of its Subsidiary under this Agreement.

12.              Arbitration.  The Company and the Executive shall attempt to
resolve between them any dispute that arises under this Agreement.  If they
cannot agree within ten days after either party submits a demand for arbitration
to the other party, then the issue shall be submitted to arbitration with each
party having the right to appoint one arbitrator and those two arbitrators
mutually selecting a third arbitrator.  The rules of the American Arbitration
Association for the arbitration of commercial disputes shall apply and the
decision of two of the three arbitrators shall be final.  The arbitrators must
reach a decision within 60 days after the selection of the third arbitrator. 
The arbitration shall take place in Jackson, Mississippi.  The arbitrators shall
apply Mississippi law.

13.              Miscellaneous.

(a)                This Agreement shall be governed by and construed in
accordance with the laws of the State of Mississippi, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.  This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties or their respective successors and legal representatives.

(b)               All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid, to the
addresses for each party as first written above or to such other address as
either party shall have furnished to the other in writing in accordance with
this Section.  Notices and communications to the Company shall be addressed to
the attention of the Company's Corporate Secretary.  Notice and communications
shall be effective when actually received by the addressee.

(c)                Whenever reference is made in this Agreement to any specific
plan or program of the Company, to the extent that the Executive is not a
participant in the plan or program or has no benefit accrued under it, whether
vested or contingent, as of the Change in Control Date, then such reference
shall be null and void, and the Executive shall acquire no additional benefit as
a result of such reference.

(d)               The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(e)                The Company may withhold from any amounts payable under this
Agreement such Federal, state, or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(f)                 The Executive's failure to insist upon strict compliance
with any provision of this Agreement shall not be deemed to be a waiver of such
provision or any other provision.

(g)                Upon a termination of the Executive's employment or upon the
Executive's ceasing to be an elected officer of the Company, in each case, prior
to the Change in Control Date, there shall be no further rights under this
Agreement.

(h)                This Agreement shall supersede and replace any previous
agreement between the Executive and the Company relating to a possible Change in
Control of the Company.

(Intentionally left blank)

IN WITNESS WHEREOF, the Executive has set his hand to this Agreement and,
pursuant to the authorization from the Board, the Company has caused this
Agreement to be executed as of the day and year first above written.

PARKWAY PROPERTIES, INC.

By  __________________________________________

EXECUTIVE

__________________________________________